Order denying motion for resentence unanimously modified by vacating the sentences of imprisonment of one year in the Brie County Penitentiary and the fines of $500 imposed on counts 1 and 72 of the indictment, and as modified order affirmed. Order denying motion for reargument unanimously affirmed. Memorandum: The sentence was improper in that it was contingently suspended in the event that the defendant served the full minimum term under the prior sentences. The Judge had no power to make the sentence conditional or contingent. (Appeal from two orders of Erie Supreme Court denying, without a hearing, motion for resentence and denying motion for a reargument.) Present — Williams, P. J., Bastow, Goldman, MeClusky and Henry, JJ.